UNITED STATES OF AMERICA
EX PARTE ORDER

- against -
17 Cr. 151 (AJN)

ALLISON J. NATHAN, U.S.D.J.
Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that the New York State Department of

Correction release Mr. Juan Antonio Rivera’s, DOB: fd
NYSID F complete medical record including but not

Limited to mental health records, test results, hospital visits,
prescriptions list, diagnosis history, drug related treatment
records , all medical records from the New York Department of
Corrections in the files to Mr. Rivera’s attorney, Jeremy
Schneider, Esq, or his representative, within fourteen (14) days
upon receipt of this Order.

Dated: New York, New York

May Ve, 2017

 

h ALLISON J. NATHAN
UNITED STATES DISTRICT JUDGE
